Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 11/19/2020. Claims 1-19 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 11/19/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0170245, filed on 12/18/2019.
Specification
The disclosure is objected to because of the following informalities: the term “yawrate” used throughout the specification should be changed to read “yaw rate”. Appropriate correction is required.
Claim Objections
Claims 1-4, 6-8, & 10-18 objected to because of the following informalities:  “yawrate” should be changed to read “yaw rate”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vehicle sensor device configured to sense and obtain state information of the vehicle;” & “using a sensor signal delivered from a vehicle sensor device sensing and obtaining state information of a vehicle” in claims 1 & 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to an abstract idea, for example reciting “a compensation calculation device configured to calculate a compensation yawrate, using a sensor signal delivered from the vehicle sensor device and a heading error by the front image delivered from the camera module, when the vehicle is driving on a road having a threshold road slope; and a correction controller configured to: calculate a final yawrate by applying a compensation yawrate delivered from the compensation calculation device, to a target yawrate calculated by using the sensor signal, a line curvature yawrate by the front image, and a current heading; and calculate a final steering torque by the final yawrate to control a steering device.” is directed to performing either a mental process or a mathematical calculation to merely update a steering torque for an intended use, lacking an element to incorporate the steering torque as a control signal. For example, a human could evaluate the inclination of the vehicle for some “threshold” to determine it is appropriate to calculate a “compensation yawrate”, receive a heading error and some vehicle sensor signal, and accordingly calculate a compensation yawrate. Further, a human could calculate a final yawrate using a derived compensation yawrate, a received target yawrate, a received line curvature yawrate, & a received heading, and use the final yawrate to calculate a final steering torque. Additionally, the calculation device is merely a generic medium provided to execute a mathematical formula, as is the correction compensator, calculating a compensation yawrate, a final yawrate and a final steering torque, while lacking a control step to incorporate the results of performing the calculations as control signals.
Under step 2A, prong 2 the claim does not include additional elements that are sufficient to amount practical application because the recited “camera module” & “vehicle sensor” for example are merely generic elements which link the abstract idea to a particular technological environment, and as such cannot be considered a practical application. Furthermore, capturing an image and obtaining vehicle state information is considered to be insignificant extra-solution data gathering, merely gathering the data used to perform the abstract idea. MPEP 2106.05(g). 
Under step 2B, the “camera module” & “vehicle sensor” would still be a general linking and insufficient to be considered significantly more than the abstract idea, either individually or in combination with capturing an image and obtaining vehicle state information, which is still considered to be insignificant extra-solution data gathering, merely gathering the data used to perform the abstract idea MPEP 2106.05(g), lacking an element or specific limitation other than what is well-understood, routine and conventional activity in the art.  Accordingly, the claim is not patent eligible. Claims 2-9 are also rejected under 35 USC 101 by virtue of their dependency on claim 1.
Claims 2-7, & 9 do not recite additional elements that amount to significantly more than the recited mathematical calculation, because the claims are insignificant extra solution activity, and data gathering steps. For example, reciting steps and equations to calculate the estimated heading, heading error, curvature yawrate, compensation yawrate, final yawrate, final steering torque, and compensations merely determine the data that is used to update a present road slope, and do not perform any further functions. The recited formulas of claims 3-7 & 9 are merely directed to mathematical formulas, reciting the variables provided either through vehicle sensors or acquired as a result of performing the abstract idea. While the data is determined, it is not selected, transmitted, nor transformed by any steps of the method, nor used to implement a specific control of the vehicle. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 10-18 are also rejected under 35 U.S.C. 101 under the same rationale as claims 1-9. Claim 19 does not recite an additional limitation that amount to significantly more than the recited abstract idea, because the claim is directed to a signal per se.
Claim 8 includes limitations that amount to significantly more than the recited abstract idea and would overcome the 101 rejection if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 17 includes limitations that amount to significantly more than the recited abstract idea and would overcome the 101 rejection if rewritten to include all of the limitations of the base claim and any intervening claims.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “A computer-readable medium recording a program”, and therefore is directed to a signal per se.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. Claims 2-9 would be allowable, by virtue of their dependency on claim 1.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. Claims 11-19 would be allowable, by virtue of their dependency on claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tseng (U.S. Publication No. 2018/0188739) discloses an automatic lane following control system and method for vehicles, with a compensation angle calculation method (See abstract) to compensate for lateral deviations from lane following due to a banked road (See Fig. 6 & [0008]). The control system includes an image sensor (See abstract). Terazawa (U.S. Publication No. 2016/0075334) discloses a lane departure prevention control system for a vehicle for a vehicle on a banked road (See Fig. 7), with a target turn amount calculator (See abstract), which determines a target yaw rate for a vehicle (See  [0024]). Jang (K.R. Publication No. 20150051680) discloses an apparatus and method for controlling velocity of vehicle considering slope of road, with a compensation yaw rate (See goal yaw rate [0023]), and a camera module (See lane information acquisition unit [0021]), however does not appear to disclose a line curvature yaw rate. Loomis (U.S. Publication No. 2009/0309793) discloses acceleration compensated inclinometer, directed to calculating an inclination of a vehicle with a yaw compensator, compensating for an acceleration according to a detected yaw angle rate (See [0008]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664